Paine, J.,
dissenting.
I respectfully dissent from the new opinion now adopted. It is said that the previous opinion (136 Neb. 497, 287 N. W. 687) follows two authorities. The opinion now adopted accepts the view of a West Virginia case, Dunn v. Bank of Union, 74 W. Va. 594, 82 S. E. 758, saying: “The rule declared in the- West Virginia case seems to us the better rule in accomplishing the purpose which the constitutional superadded liability was intended to serve;” and says this West Virginia case has been adopted as a “text statement” in 7 Am. Jur. 97, sec. 119. However, in the same section the “text statement” in the second sentence below entirely supports our former opinion, ■ and reads as follows: “On the other hand, however, it has been held that one who is a' stockholder of a state bank at the time of the issuance by it of a certificate of deposit, but who disposes of his stock prior to the renewal of the certificate through the surrender of the old certificate, marking the same ‘Paid,’ and issuing a new certificate, cannot be held liable to the depositor as a stockholder.” See Harrison v. Ault, 359 Ill. 75, 194 N. E. 235, 97 A. L. R. 626.
Turning to 9 C. J. S. 140, sec. 76, for the applicable text statement, we find this given as the rule: “Statutory or constitutional provisions imposing a superadded liability on all stockholders or shareholders of banks are usually held to relate to, and only to, those stockholders who are such at the time the liability accrues by reason of the failure or insolvency of the bank. Consequently, unless they have estopped themselves from denying that their ownership has continued, stockholders who have made valid and sufficient transfers of their stock prior to the failure of the *287bank are generally relieved from such liability, while transferees holding the stock on the failure of the bank are subject thereto;” citing in support thereof Bru v. White (C. C. A. Cal.) 75 Fed. (2d) 729, and cases from Maryland, New York and Ohio,
Following this statement is one to the contrary effect, supported by Peterson v. Strayer, 121 Neb. 587, 237 N. W. 667 (modified on other grounds, 121 Neb. 866, 239 N. W. 213), and cases from Illinois and West Virginia.
Stevens sold his bank stock on February 6, 1924, and on June 20, 1924, the bank was taken over and being conducted “as a going concern” for more than three years, and was not declared insolvent by a’ decree of court until December 17, 1927.
In Metropolitan Savings Bank & Trust Co. v. Farmers State Bank, 20 Fed. (2d) 775 (8 C. C. A.), there is a discussion of the two options before the Department of Trade and Commerce, either to have a receiver appointed by the court, or to operate the bank as a going concern, the court saying: “The status of the banking corporation while being operated by the commission as a ‘going concern’ differs completely from the status of a bank in receivership. In the latter case the bank is in process of liquidation, either by judicial action or by virtue of statutory authority. In the former case the bank continues in business as usual, receiving deposits, paying checks drawn against it, making new loans, renewing old ones, assuming new liabilities, discharging old ones and in every way carrying on its business in the usual manner and with the right to do everything exactly as it could have been done before it was put under the management of the commission.”
This court, in passing on the statute (since repealed), held in the case of State v. Thurston State Bank, 121 Neb. 407, 237 N. W. 293, the “status and priority” of creditors is “fixed” on the date of adjudication of insolvency, and not when the bank was taken over by the department.
Section 7, art. XII of the Constitution of Nebraska, as then in effect, provided: “Every stockholder in a banking *288corporation or institution shall be individually responsible and liable to its creditors over and above the amount of stock by him held to an amount equal to his respective stock or shares so held, for all its liabilities accruing while he remains such stockholder.” Does not the liability “accrue” when it is originally incurred by the bank, to wit, ■at the date of the issuance of a new certificate of deposit, or the making of a deposit, or the delivery of a note?
Remember, there is no competent evidence that this bank was insolvent when it was taken over and run as a going concern. Many such banks were turned back to their officers and .stockholders.
It appears from exhibit No.-5, being the record of time certificates, that many of them were paid off during the time it was being run as a going concern.
I am still of the opinion that a bank stockholder, who sells his stock three years and ten months before the bank is declared insolvent, and all certificates of deposit in force at the time he was a stockholder have been renewed by those in charge of the bank, is thereby relieved from all liability for the outstanding certificates of deposit when the bank fails.